Order:
On December 7, 1965, this court issued an order to show cause returnable before this court on the 10th day of January, 1966. On January 7, 1966, counsel for all parties concerned in these causes executed a stipulation requesting continuance of the return date, and pursuant thereto this court continued the matter until further order of the court.
The court is now in receipt of stipulation executed between counsel for all parties concerned from which it appears that the district court action, out of which these proceedings arose, has been settled, and the district court has dismissed such action with prejudice, each party to bear its own costs.
In these circumstances the matters before this court are now moot.
It is therefore ordered that the Order to Show Cause herein-before referred to be, and it hereby is, quashed.
It is further ordered that these proceedings be dismissed with prejudice, each party to bear its own costs.